381 N.W.2d 441 (1986)
Robert J. KARELS, Petitioner, Appellant,
v.
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, a foreign corporation, Respondent.
No. C0-85-115.
Supreme Court of Minnesota.
February 14, 1986.
Gislason, Martin & Varpness, P.A., James T. Martin, Robert W. Gislason, Edina, for appellant.
Albers & Associates, Linc S. Deter, Bloomington, for respondent.
Rider, Bennett, Egan & Arundel, Eric J. Magnuson, Jeanne H. Unger, Minneapolis, for amicus curiae Genty and Eggert, P.A. and Richard B. Genty.
Considered and decided by the court en banc without oral argument.

ORDER
WHEREAS, by order of this court, the petition of Robert Karels for further review was granted and all proceedings stayed on appeal;
*442 IT IS HEREBY ORDERED that the decision of the Court of Appeals be, and the same is, affirmed. O'Neill v. Illinois Farmers Insurance Co., 381 N.W.2d 439 (Minn. filed February 14, 1986). Oral arguments scheduled for March 4, 1986, are cancelled.